PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/220,492
Filing Date: 14 Dec 2018
Appellant(s): Bhatnagar, Sandeep



__________________
Ronald A Burchett, Reg. No. 62,453
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 October 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan, US 2014/0056851 A1; in view of Jewell et al., US 2015/0313261 A1; Mao et al., US 2016/0235094 A1; Serisier et al., Increasing volume of food by incorporating air reduces energy intake; and Gumudavelli et al., US 2015/0374014 A1.
Regarding claims 1, 7, 10, and 11: Pan discloses a system (kit, para 0035) for a companion animal (para 0016). 
Maintenance pet food comprising fat, protein, and carbohydrates, wherein the maintenance pet food is complete and balanced (claim 1, ln. 2-3) and a reduced caloric pet food comprising fat, protein, and carbohydrates, wherein the reduced caloric pet food is complete and balanced (claim 1, ln. 5-6)
Pan discloses the system (kit, para 0035) comprises a maintenance pet food that is complete and balanced (a complete and balanced first food composition containing calories that meet an animal's maintenance energy requirements, para 0035).
Pan discloses the system (kit, para 0035) comprises a reduced caloric pet food that is complete and balanced (a complete and balanced second food composition containing calories that do meet the animal's maintenance energy requirements, para 0035). 
Pan discloses "complete and balanced" means a food composition that contains all known required nutrients in appropriate amounts and proportions based on recommendations of recognized authorities in the field of animal nutrition (para 0019).  Pan discloses complete and balanced food compositions formulated according to standards established by the Association of American Feed Control Officials (AAFCO, para 0019).
Pan does not expressly disclose the complete and balanced maintenance pet food (first food composition) and the complete and balanced reduced caloric pet food (second food composition) comprise fat, protein, and carbohydrates.
Jewell is drawn to foods for companion animals (abstract). Jewell discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0029). Jewell discloses nutritionally 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make complete and balanced pet food compositions, as taught in Pan, wherein the complete and balanced foods comprise fat, protein, and carbohydrate, as taught in Jewell, to obtain a system comprising a maintenance pet food (first food composition) that comprises fat, protein, and carbohydrates and a reduced caloric pet food (second food composition) that comprises fat, protein, and carbohydrates. One of ordinary skill in the art at the time the invention was filed would have been motivated to make the pet food compositions comprise fat, protein, and carbohydrates to provide the animal with sufficient nutrients for maintenance of normal health of the animal on the diet (Jewell, para 0029).

Maintenance pet food has a density ranging from 400 g/L to 600 g/L (claim 1, ln. 3-4); and the reduced caloric pet food has a density ranging from 300 g/L to 450 g/L (claim 1, ln. 6-7); and wherein the reduced caloric pet food has a density of 70% to 85% of the maintenance pet food (claim 1, ln. 9-10)
Pan does not disclose the densities of the maintenance pet food or the reduced caloric pet food. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make complete and balanced pet food composition comprising fat, protein, and carbohydrate, as taught in Pan in view of Jewell, wherein the complete and balanced food that comprises fat, protein, and carbohydrate, has density in the range of 200-600 g/l, as taught in Mao, to obtain a system comprising a pet food  that comprises fat, protein, and carbohydrates having density in the range of 200-600 g/l. One of ordinary skill in the art at the time the invention was filed would have been motivated to make the pet food compositions that comprise fat, protein, and carbohydrates having density in the range of 200-600 g/l because the pet food has significantly improved palatability (Mao, para 0021).
In summary, Pan discloses the conventional nature of a system (kit) comprising a maintenance pet food and a reduced caloric pet food (para 0035). Pan discloses the reduced caloric pet food has 5-90% fewer calories than the maintenance pet food (para 0032). Furthermore, Pan in view of Mao suggests the conventional nature of a pet food having density ranging from 200-600 g/l. 
Pan discloses the system is for weight loss (para 0003). Pan discloses the system may be used with overweight or obese animals (para 0038).

Serisier is drawn to weight management using weight-loss diets in a companion animal (abstract). Serisier discloses overweight and obesity are common in dogs and cats (p. 1, col. 1, 1st para). Serisier discloses increasing meal volume can also increase satiety, and thereby decrease energy intake (p. 1, col. 2, 1st full para). Serisier discloses using incorporating air in the pet food decreases energy intake and improves satiety (p. 3, col. 2, last para). Serisier discloses incorporating air into pet food, to increase volume of food, could have a beneficial psychological impact on owners without providing more energy to companion animals (p. 4, col. 1, 2nd full para). Serisier discloses incorporating air into pet food to reduce energy intake could be a useful strategy for weight management in pets (p. 4, col. 2, 1st full para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a reduced caloric pet food, as taught in Pan, wherein the pet food is food with an increased volume, as taught in Serisier, to obtain a system comprising a maintenance pet food and a reduced caloric pet food wherein the reduced caloric pet food has a larger volume. One of ordinary skill in the art at the time the invention was filed would have been motivated to incorporate air in the reduced calorie food to reduce energy intake (Serisier, p. 3, col. 2, last para) and provide a beneficial psychological impact for the pet owners (Serisier, p. 4, col. 1, 2nd full para).
NOTE: Density = mass/volume. 
Pan in view of Serisier does not disclose density of a reduced calorie food. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a reduced caloric pet food having a decreased density (increased volume), as taught in Pan in view of Serisier, wherein the reduced caloric pet food has density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l, as taught in Gumudavelli, to obtain a system comprising a maintenance pet food and a reduced caloric pet food that has a density of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, or from about 284 to 345 g/l. One of ordinary skill in the art at the time the invention was filed would have been motivated to increase the volume of the reduced calorie food to density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l to obtain a reduced calorie food having low calories (Gumudavelli, para 0005). 

In the present case, Pan discloses a complete and balanced reduced caloric pet food (caloric reduction diet, para 0032) having from 5% to 90% fewer calories than the caloric maintenance diet (para 0032). Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of increasing the volume of the pet food (decreasing density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Finally, Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
Based on the prior art, the concentration of air in the pet food (the amount of air incorporated into the food to obtain a given volume or density) represents a mere carrying forward of a previous conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, 
With respect to the phrase that the reduced caloric pet food has a density of 70% to 85% of the maintenance pet food (claim 1, ln. 9-10; and claim 6); and (wherein the reduced caloric pet food has a density of 75% to 80% of the maintenance pet food (claim 7): Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of increasing the volume of the pet food (decreasing density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
So, the prior art suggests a maintenance pet food (complete a balanced food) having a density in the range of 200-600 g/l and a reduced calorie pet food having a lower density wherein that lower density is in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l. As such, the prior art suggests a ratio of ranges that include a maintenance pet food density range of 200-600 g/l to reduced calorie pet food in the range of less than 500 g/l (and about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l). Since the prior art suggests overlapping densities, the prior art also suggests overlapping density ratios.
Additionally, the discussion of MPEP 2144.05 II applies here as well. The ratio of densities represents a mere carrying forward of a previous conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the 

Wherein the reduced caloric pet food has a caloric content of 50% to 90% of the maintenance pet food in about the same volume (claim 1, ln. 8-9); wherein the about the same volume is within 5% of the maintenance pet food (claim 10); and wherein the about the same volume is within 2% of the maintenance pet food (claim 11)
NOTE: Density = mass/volume. For a given volume of food, a decreased density must have a decrease in mass. The calories of a food are from the mass of the food, i.e., the carbohydrates, fats, and proteins. The air in food provides no calories. 
Pan discloses the reduced caloric pet food (caloric reduction diet, para 0032) has from 5% to 90% fewer calories than the caloric maintenance diet, preferably from about 10% to about 80% fewer calories than the caloric maintenance diet, and most preferably from about 15% to about 60% fewer calories than the caloric maintenance diet (para 0032). 
Serisier discloses the conventional nature of incorporating air to decrease energy intake and improve satiety (p. 3, col. 2, last para). 
Gumudavelli discloses a low calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
Based on the prior art, the specific energy volume (volume/mass = specific volume = 1/density) or volume per caloric concentration of the pet foods represents a mere carrying forward of a previous conception involving only change of form, 

For providing a health benefit to a companion animal (claim 1, ln. 1)
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case, the intended use does not patentably distinguish the claimed invention from the prior art because the prior art suggests the required maintenance pet food and reduced caloric pet food. Furthermore, Pan discloses a health benefit for the companion animal, i.e., preserving lean body mass and maintaining higher energy expenditure during weight loss (para 0003).

Regarding claims 2 and 3: Pan discloses the reduced caloric pet food (caloric reduction diet, para 0032) has from 5% to 90% fewer calories than the caloric maintenance diet, preferably from about 10% to about 80% fewer calories than the caloric maintenance diet, and most preferably from about 15% to about 60% fewer calories than the caloric maintenance diet (para 0032). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 4 and 5: Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of 
So, the prior art suggests a maintenance pet food (complete a balanced food) having a density in the range of 200-600 g/l and a reduced calorie pet food having a lower density wherein that lower density is in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l. Additionally, the discussion of MPEP 2144.05 II applies here as well (see rejection of claim 1 above). 
Regarding claim 13: A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II.
In claim 13, the phrase “wherein the health benefit is at least one of weight loss, preserving leaning body mass, preventing or minimizing loss of lean body mass during the weight loss by the animal, preventing a reduction in energy metabolism by an animal, reducing the risk of regaining weight by an animal after weight loss, and ameliorating undesirable animal behaviors associated with reduced caloric intake” is a phrase further limiting the intended use of the system. The intended use does not patentably distinguish the claimed invention from the prior art because the prior art 
Furthermore, Pan discloses weight loss, preserving lean body mass, preventing or minimizing loss of lean body mass during the weight loss by the animal, preventing a reduction in energy metabolism by an animal (“preventing a reduction in daily energy expenditure by an animal”), reducing the risk of regaining weight by an animal after weight loss, and ameliorating undesirable animal behaviors associated with reduced caloric intake (para 0012). 

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan, US 2014/0056851 A1; in view of Jewell et al., US 2015/0313261 A1; Mao et al., US 2016/0235094 A1; Serisier et al., Increasing volume of food by incorporating air reduces energy intake; and Gumudavelli et al., US 2015/0374014 A1; as applied to claims 1-5, 7, 10, 11, and 13 above, and in further view of Flanagan et al., US 2018/0078214 A1.
Pan in view of Jewell, Mao, Serisier, and Gumudavelli is relied on as above. 
Pan discloses the system (kit, para 0035) comprises a reduced caloric pet food that is complete and balanced and a reduced caloric pet food that is complete and balanced (para 0035). Pan discloses the reduced caloric pet food (caloric reduction diet, para 0032) has from 5% to 90% fewer calories than the caloric maintenance diet (para 0032).
Jewell discloses nutritionally complete and balanced pet food compositions comprise fat, protein, and carbohydrate (para 0053 and 0054).

Flanagan is drawn to dietary regimes for companion animals (dog, abstract). Flanagan discloses obesity is the most common medical disease in companion animals (para 0003). Flanagan discloses a dietary regime to maintain or achieve a healthy bodyweight (para 0016). Flanagan discloses a system comprising a weight maintenance diet and a weight loss diet (para 0093). Flanagan discloses a maintenance diet comprises 12-20% fat (para 0093, Table 1, Adult weight maintenance row). Flanagan discloses a weight loss diet comprises 7-12% fat (para 0093, Table 1, Adult weight loss row). Flanagan discloses the weight loss diet has reduced calories relative to the maintenance diet (2500-3500 Cal in weight loss diet vs 3400-4000 Cal in maintenance diet, para 0093, Table 1). Flanagan discloses the foodstuff is nutritionally complete (para 0101). 
NOTE: A weight loss diet comprising 7-12% fat has a range of fat content of 35% to 100% of a maintenance diet that comprises 12-20% fat (Calculations: [7% fat weight loss diet/20% fat maintenance diet] *100%=35%; and [12% fat weight loss diet /12% fat maintenance diet] *100%=100%). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a system comprising a complete and balanced maintenance pet food and a complete and balanced reduced caloric pet food, as taught in Pan, wherein the reduced caloric pet food (weight loss diet) comprises 35% to 100% 
Regarding claim 12: Flanagan discloses a maintenance diet comprises 40-60% carbohydrate and 15-28% protein (para 0093, Table 1, Adult weight maintenance row). Flanagan discloses a weight loss diet comprises 45-60% carbohydrate and 25-35% protein (para 0093, Table 1, Adult weight loss row). 
Based on the ranges of protein and carbohydrate in the reduced caloric diet, Flanagan suggests the combined amount of carbohydrate and protein of the reduced caloric diet is in a range of 70-95% (45% carbohydrate + 25% protein = 70%; 60% carbohydrate + 35% protein = 95%).

Therefore, Flanagan suggests the combined amount of carbohydrate and protein of the reduced caloric diet is higher than the combined amount of carbohydrate and protein of the maintenance pet food (e.g., 70% > 55%; 95% > 88%).
Furthermore, the discussion of MPEP 2144.05 II applies here as above. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. In the present case, the concentration of carbohydrate, protein, and fat represents a mere carrying forward of a previous conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 




(2) Response to Argument
Requirements for Obviousness 
Appellant lists various rationales for establishing a case of prima facie obviousness (Appeal Brief, p. 10-13). Examiner has no comment concerning the listed rationales for establishing a case of prima facie obviousness. 
Appellant asserts the PTO has failed to show that each and every element of the claimed invention is contained in the references (Appeal Brief, p. 13). Examiner is not persuaded by this argument for the reasons provided in the rejections. 

Rejection of Claims 1-5, 7, 10-11, and 13 over Pan, Jewell, Mao, Serisier, and Gumudavelli
Appellant argues Mao fails to provide motivation for a density ranging from 400 g/1 to 600 g/1 (Appeal Brief, p. 13-14). Appellant argues Mao’s improved palatability is based upon a coating, not the food density (Appeal Brief, p. 14, top para). Examiner is not persuaded by this argument for the following reasons. 
First, the argument is not commensurate in scope with the claims. The claims recite a “system. . . comprising”, a “maintenance pet food comprising” and a “reduced caloric pet food comprising”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements. MPEP 2111.03. The presence of absence of a coating does not distinguish the claimed pet foods from the prior art pet foods. 
Second, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Pan discloses the system (kit, para 0035) comprises a maintenance pet food that is complete and balanced (a complete and balanced first food composition containing calories that meet an animal's maintenance energy requirements, para 0035). Pan does not disclose the densities of the maintenance pet food or the reduced caloric pet food. Mao discloses complete and balanced pet foods (Mao, para 0044) having a density ranging from 200-600 g/l (Mao, para 0111). Mao discloses the pet food has significantly improved palatability (para 0021). As such, the recognition of the advantage (i.e., density and/or palatability) cannot be the basis for patentability. 
Third, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejections, Pan discloses the conventional nature of a system (kit) comprising a maintenance pet food and a reduced caloric pet food (para 0035). Pan discloses the reduced caloric pet food has 5-90% fewer calories than the maintenance pet food (para 0032). Furthermore, Pan in view of Mao suggests the conventional nature of a pet food having density ranging from 200-600 g/l. However, Pan in view of Mao does not disclose a differential density between the pet foods (i.e., maintenance pet food with density of 400 to 600 g/l vs reduced caloric pet food with density of 300 to 450 g/l). As a result the rejections provide discussions of Serisier and Gumudavelli to establish the conventional nature of (decreasing density) to decrease energy intake and improve satiety (Serisier, p. 3, col. 

Appellant argues Mao’s range is too broad to render the claimed range obvious (Appeal Brief, p. 14). Examiner is not persuaded by this argument for two reasons. 
First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Mao discloses pet food has a density ranging from 200-600 g/l (para 0111). 
Second, as discussed above one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Mao is not used in isolation to suggest density. Instead, Mao in combination with the other references (Serisier and Gumudavelli) to suggest the conventional nature of the claimed system having pet foods with different densities. 

Appellant argues Serisier teaches away from the claimed invention because Serisier suggests a larger volume (Appeal Brief, p. 14-15). Appellant emphasizes the “same volume” in the claim phrase “the maintenance pet food in about the same volume" (Appeal Brief, p. 14, last sentence wrapping to p. 15). Examiner is not persuaded by this argument for the following reasons. 
First, the claims do not require the two foods to be the same volume. Instead, the claims recite, “the reduced caloric pet food has a caloric content of 50% to 90% of the about the same volume” (emphasis added). The term “about” means the volumes can be different. The claims fail to specify actual volumes. Therefore, prior art is encompassed within the breadth of the claim. 
Second as discussed above one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. None of Mao, Serisier, or Gumudavelli are applied in isolation to suggest density. Pan discloses the conventional nature of a system (kit) comprising a maintenance pet food and a reduced caloric pet food (para 0035). Pan discloses the reduced caloric pet food has 5-90% fewer calories than the maintenance pet food (para 0032). Furthermore, Pan in view of Mao suggests the conventional nature of a pet food having density ranging from 200-600 g/l. Serisier discloses the conventional nature of increasing the volume of the pet food (Density = mass/volume; increased volume decreases density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.

Appellant argues the claimed system having pet foods with different densities is distinguished from the prior art because the densities cannot be viewed independently but are part of a system with specific volume constraints (having about the same volume) but still being used to achieve the associated health benefit (Appeal Brief, p. 15). Examiner is not persuaded by this argument for the following reasons. 

Second, the prior art recognizes health benefits flowing from a future intended use of the claimed product. Pan discloses weight loss, preserving lean body mass, preventing or minimizing loss of lean body mass during the weight loss by the animal, preventing a reduction in energy metabolism by an animal (“preventing a reduction in daily energy expenditure by an animal”), reducing the risk of regaining weight by an animal after weight loss, and ameliorating undesirable animal behaviors associated with reduced caloric intake (para 0012).

Appellant argues the claimed product (system) is distinguished from the prior art because of problems associated with manufacturing (Appeal Brief, p. 15, last para, to p. 17). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a product (i.e., a system comprising two pet foods). The claims are not drawn to a process of making a system comprising two pet foods. 

Appellant argues the rejections improperly apply MPEP 2144.05 II because the prior art fails to disclose a link between density and caloric content (Appeal Brief, p. 17). Examiner is not persuaded by this argument. One having ordinary skill in the art would 

Claim 4 
Appellant argues the prior art fails to render the density range obvious (Appeal Brief, p. 18). Examiner is not persuaded by this argument for the reasons provided in the rejections and Response to Arguments above. 

Claim 5

Appellant argues the claimed range of from 350 g/l to 425 g/l is outside of Gumudavelli' s preferred range of 284-345 g/l (Appeal Brief, p. 19). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. In the present case, Gumudavelli discloses the pet food composition (aerated pet treat) has a the bulk density is less than 500 g/l (0.5 g/cc), more preferably from about 100 to 500 g/l (0.5 g/cc to 0.1 g/cc), even more preferably from about 150 to 450 g/l (0.45 g/cc to 0.15 g/cc), still more preferably from about 200 to 400 g/l (0.4 g/cc to 0.2 g/cc), and most preferably from about 284 to 345 g/l (0.345 g/cc to 0.284 g/cc, para 0008). 

Claims 10 and 11 
Appellant argues the rejections fail to provide any rationale or reasoning how the combination of references could teach the claim 10 and 11 limitations (Appeal Brief, p. 19-21). To support the argument, Appellant references the Response to Arguments section of the final rejection mailed on 5/12/2021 (Appeal Brief, p. 20, citing to page 14 of the 5/12/2021 office action). Examiner is not persuaded by this argument. The claims are not rejected in the Response to Arguments section. The 35 USC 103 rejections provide explanation and reasoning why the limitations are prima facie obvious. See the “Wherein the reduced caloric pet food has a caloric content of 50% to 90% of the maintenance pet food in about the same volume (claim 1, ln. 8-9); wherein the about the same volume is within 5% of the maintenance pet food (claim 10); and wherein the about the same volume is within 2% of the maintenance pet food (claim 11)” (emphasis in original) section of the rejections. 

Rejections of claims 8-9 and 12 over Pan, Jewell, Mao, Serisier, Gumudavelli, and Flanagan
Appellant relies on the previously made arguments (Appeal Brief, p. 21). Examiner is not persuaded by this argument for the reasons provided in the rejections and Response to Arguments above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Walter A Moore/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.